Title: To Thomas Jefferson from William C. C. Claiborne, 12 November 1806
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir,
                            New-Orleans 12th. November 1806.
                        
                        Your friendly Letter of the 10th of July reached New-Orleans, during my late absence from that City, and was
                            not received by me, until my return from Nachitoches. This circumstance will I hope, plead my apology for the delay of my
                            answer.
                        Your Letter to Mr. Reibelt has been delivered; that gentleman (with his family) is now in this City—I have
                            not yet seen his Lady, but she is spoken of as a very interesting Female. I fear Mr. Reibelt will not be pleased with his
                            residence at Nachitoches; there are few objects to admire, and the Society is far from being agreeable;—he however will
                            find ample leisure to continue his literary Researches, and his Salary, with economy, will furnish him a support.—I
                            sincerely hope, you may succeed, in bringing our foreign Negociations to an amicable conclusion, and that you may fix the
                            ground of a long Peace for our Country; But the present aspect of affairs does not warrant the hope of a result as
                            favorable.—I however persuade myself, that the hostile Movements towards Nachitoches are the Acts of certain Spanish
                            Agents, and will not be approved by their Government.
                        The Schism among the Republicans is to be regreted, but I am happy to learn, that it has made no impression
                            upon the American People.—Indeed on this score I never apprehended evil; but I did fear, that foreign Powers with whom we
                            have concerns, woud form inaccurate opinions of the American Character, and that our Negociations might be embarrassed.—I
                            shall however be agreeably disappointed, if “Reason should have prevailed at Paris and Madrid over the passions attempted
                            to be there excited.”
                        I had intended to have availed myself of your Goodness, & to have visited the United States during this
                            Winter;—But the State of things here is not (at this time) such, as in my own Judgment to justify my departure.
                        I will however embrace the earliest period (that my duties may permit) to visit the Seat of Government, as
                            well with a view of settling my public Accounts, as to meet any exceptions which my Enemies may have taken to my official
                            Conduct;—I could have wished, to have been at Washington during the Session of Congress—But my presence in the Territory
                            is at this time indespensable.—
                        On my visit to the U. States, I anticipate the pleasure of introducing to your acquaintance Mrs. Claiborne;—She is a Native of Louisiana, born and educated in the Prairies of Opelousas, and to unites to other qualities, which to me were interesting those of a sincere Attachment to the
                            Government of the United States, and to the American Character:—This little Stranger solicits that her most affectionate
                            wishes for your health and happiness, may accompany those of
                  
                  Your faithful friend
                        
                            William C. C. Claiborne
                     
                        
                    